Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.  Claims 1, 3, 5, 6, 10-12, 14 and 15 are pending in this application and examined herein.

  Objection
Claim 1 is objected to because, in line 3 of this claim, “weighted” should be changed to read “weight”.  Appropriate correction is required.

          Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 5, 6, 10-12, 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In claim 1, lines 17 and 22 respectively recite systematically adding and supplementing “based on” the assessed particle size.  However, the claim provides no guidance as to how one would control or adjust the adding or supplementing (as the case may be) in response to any particular assessed particle size.  Therefore it is unclear what methods are (or conversely are not) within the scope of the claim.
b) In the penultimate line of claim 1, “the nano coolant dispersed with the nano particles” lacks proper antecedent basis.  The examiner suggests revising the last three lines of claim 1 to read “dispersing the diluted slurry to obtain a nano coolant comprising a diluted slurry including the nano particles dispersed therein, and testing the thermal conductivity and heat transfer coefficient of the nano coolant.”
c) Claim 11 states that the mean particle size of the nano particles is less than 70nm.  However the size of the nano particles clearly changes throughout the method as defined in the independent claim, as a result of grinding coupled with adding and periodically supplementing surfactant solution and grinding media.  Thus it is unclear at what point in the method of claim 1 the nano particles will have a size as defined in claim 11.
d) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

    Response to Arguments/Allowable Subject Matter
Applicant’s remarks filed July 20, 2022 have been fully considered, and the examiner agrees that the combination of Rai et al., Lee et al., and Kim et al. does not disclose or suggest a method as defined in claim 1 as amended.  None of the prior art of record, taken in any combination, discloses or suggests a method that includes dispersing metal oxide powder in a mixture of liquid medium and surfactant to form a mixture comprising 10-20 wt% oxide powder, grinding using certain grinding media to obtain a suspension of metal oxide nano particles in the form of a slurry while periodically adding a PVP solution to the slurry, extracting a sample from the slurry and assessing the particle size of the metal oxide powder therein, systematically adding supplementing the PVP solution and grinding media to reduce the particle size, vacuum filtrating the slurry to separate the grinding media from the slurry, sonicating to obtain a diluted slurry, and dispersing the diluted slurry to obtain a nano coolant comprising a diluted slurry including the nano particles, and testing the thermal conductivity and heat transfer coefficient of the nano coolant, all in a manner as specified in claim 1.  Thus correction of the above-noted matters under 35 USC 112 should result in claims directed to patentable subject matter.

			     Additional Prior Art
The remainder of the art cited on the attached PTO-892 form is of interest.  As indicated above, this art, whether taken alone or in combination with any art previously of record in this file, would not disclose or render obvious a method as presently claimed.





							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	September 6, 2022